Citation Nr: 0217868	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  94-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
organic heart disease.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
hypertension.

(The issues as to the merits of the claims of entitlement 
to service connection for organic heart disease and 
hypertension will be discussed in a subsequent decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 22, 1965, to 
September 19, 1977, and September 26, 1977, to September 
19, 1984.  

In a rating decision dated in April 1985 the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana denied the veteran's claim of entitlement to 
service connection for heart disease with hypertension.  
The veteran was notified of the RO's decision and his 
appellate rights by letter dated April 12, 1985.  The 
veteran did not appeal, and the RO's decision became 
final.  

The Board notes that the RO subsequently determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
hypertension, in June 1988 and May 1990.  The veteran was 
notified of the RO's decisions and his appellate rights.  
He did not appeal, and those decisions also became final.  

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from a February 1992 RO rating decision, 
which determined that the veteran had not submitted new 
and material evidence to reopen claims of entitlement to 
service connection for a heart condition and hypertension.  
The veteran filed a timely notice of disagreement and the 
RO provided a statement of the case.  Thereafter the 
veteran perfected his appeal and the issues were properly 
certified to the Board.  

The veteran appeared for a regional hearing before a local 
hearing officer in August 1992; a transcript is of record.  


FINDINGS OF FACT

1.  In a decision dated in April 1985, the RO denied the 
veteran's claim of entitlement to service connection for 
heart disease.  The veteran was notified of the RO's 
decision and of his appellate rights.  He did not initiate 
an appeal of the RO's April 1985 rating decision, and 
therefore it became final.

2.  Since the April 1985 RO rating decision that the 
veteran was not entitled to service connection for a heart 
condition, the appellant has submitted evidence bearing 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  In a decision dated in May 1990, the RO determined 
that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for hypertension.  The veteran was notified of 
the RO's decision and of his appellate rights.  He did not 
initiate an appeal of the RO's May 1990 rating decision, 
and therefore it became final.

4.  Since the May 1990 RO rating decision that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for 
hypertension, the appellant has submitted evidence bearing 
directly and substantially on the specific matters under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final 
decision is new and material, and the appellant's claim of 
entitlement to service connection for a heart disorder may 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (now codified as amended at 38 U.S.C.A. § 5103A(f) 
(2002)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

2.  The evidence submitted since the previous final 
decision is new and material, and the appellant's claim of 
entitlement to service connection for hypertension may be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103A(f) 
(2002)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran's blood 
pressure in December 1971 was 140/100.  An 
electrocardiogram (EKG) performed in January 1982 revealed 
left axis deviation with left anterior hemiblock, which 
was borderline normal.  In October 1982 the veteran 
complained of severe chest pain, which he indicated began 
in June 1982.  He was referred for another EKG.  

In January 1983 the veteran complained of shortness of 
breath, headaches, and dizziness.  His blood pressure 
readings were 110/70, 98/64, and 100/70.  The veteran was 
diagnosed with a bronchospasm.  

The veteran reported to sick call in April 1983 with 
complaints of chest pain.  He had no difficulty breathing, 
and the pain did not radiate.  His blood pressure was 
124/100 and 126/80 approximately 10 minutes later.  The 
assessment was of chest pain, "possibly cardiac (resolved 
at present)."  A cardiology consultation was planned and 
the veteran was instructed to return for blood pressure 
checks for the next five days.  He was further instructed 
not to participate in physical training for the next 30 
days or until released by cardiology.  Over the days 
following examination, the veteran had blood pressure 
readings of 130/80, 118/76, 124/94, 130/86, and 112/70.  
In May 1983 the veteran's blood pressure was 110/70.  

In December 1984 the veteran filed a claim seeking service 
connection for heart disease and hypertension.  The RO 
denied the veteran's claims in a rating decision dated in 
April 1985.  According to the RO in the April decision, 
the evidence of record showed neither heart disease nor 
hypertension.  The veteran was notified of the RO's April 
1985 decision and his appellate rights.  He did not 
appeal.

The veteran filed a claim to reopen his previously denied 
claim of entitlement to service connection for 
hypertension.  He was afforded a VA examination in 
February 1987.  At the time of examination the veteran's 
blood pressure was 110/80.  X-rays of his chest revealed 
an unremarkable heart and mediastinum.  

Outpatient treatment records dated in March 1988 indicate 
high blood pressure with a reading of 130/90.  In April 
1988 the veteran reported a history of hypertension and 
complained of dyspnea on exertion.  His blood pressure was 
120/90.  

The RO determined in a rating decision dated in June 1988 
that the veteran had not submitted new and material 
evidence to warrant reopening the claim of entitlement to 
service connection for hypertension.  The veteran was 
notified of the RO's decision and his appellate rights by 
letter dated July 8, 1988.  He did not appeal.  

In October 1989 the veteran again sought to reopen his 
claim of entitlement service connection for hypertension.  
He submitted additional VA outpatient treatment records 
dated in December 1989, which indicated followup treatment 
for hypertension.  In a letter dated in May 1990 the RO 
notified the veteran of its determination that he had not 
submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for 
hypertension.  The veteran was notified of his appellate 
rights; he did not appeal.  

VA Medical Center records indicate that the veteran was 
hospitalized in April 1991 with complaints of chest pain, 
dizziness, and shortness of breath.  At discharge the 
veteran's blood pressure was 178/110.  The veteran's heart 
had no murmur or gallop.  He had a regular heart rhythm.  
An EKG revealed left anterior hemiblock and a possible old 
lateral wall infarct.  A carotid ultrasound was also 
performed.  It showed a small amount of hard plaque on the 
carotid arteries; however, the blood flow was normal.  The 
veteran was diagnosed with essential hypertension and 
chest pain, cause unknown.  

VA outpatient treatment records received by the RO 
revealed diagnoses of hypertension and arteriosclerotic 
heart disease in June 1989.  

The veteran was afforded a VA hypertension examination in 
June 1991, at which time the veteran reported a history of 
high blood pressure readings and taking medication to 
control such.  The veteran also reported that he had been 
told he might have heart disease.  He complained of chest 
pain at rest and sometimes on exertion.  

Physical examination revealed an obese chest.  Breath 
sounds were fairly well heard as an occasional expiratory 
rale.  The veteran's heart was not clinically enlarged.  
The point of maximum impulse was not located.  The 
examiner noted regular heart rate and rhythm.  The 
veteran's heart sounds were well heard and there was no 
murmur.  His blood pressure was noted as 141/82 sitting; 
144/82 recumbent; and 151/87 standing.  The examiner 
diagnosed arterial hypertension, treated and controlled.  

In a rating decision dated in August 1991 the RO continued 
to deny the veteran's claim to reopen the previously 
denied claim of entitlement to service connection for 
hypertension.  The RO noted that the evidence submitted 
did not show that hypertension was incurred in service or 
within one year of separation.  The record does not appear 
to include a copy of any letter notifying the veteran of 
the RO's August 1991 rating decision or his appellate 
rights.  

The RO issued a supplemental rating decision in February 
1992, which determined that new and material evidence had 
not been submitted to reopen his claims of entitlement to 
service connection for heart disease and hypertension.  
The veteran filed a timely notice of disagreement.  

The veteran was afforded a regional hearing before a local 
hearing officer in August 1992.  He complained of chest 
pain, clamminess, dry mouth, and sweats.  He testified 
that he had been receiving disability benefits from the 
Social Security Administration (SSA) since August 1989.  
He indicated that his chest pain and hypertension began in 
service.  The veteran reported receiving treatment in 
service at Alamosa Community Hospital.  

A radiology report dated in August 1992 indicated that the 
veteran's heart was not enlarged.  It was noted that there 
was no acute process in the chest.  

The veteran was afforded a VA examination in September 
1992, which revealed a heart of normal size, rate, and 
rhythm.  The veteran's blood pressure was 118/80.  An EKG 
was essentially abnormal, with evidence of left anterior 
fascicular block.  The examiner made no diagnosis of heart 
disease.  

Treatment records from Alamosa Community Hospital were 
submitted to the RO in March 1994.  The records indicate 
that the veteran reported with complaints of chest pain in 
March 1981.  Chest X-rays revealed that the left hemi-
diaphragm was elevated, a finding that was noted to be of 
uncertain significance on a single examination.  The 
veteran's heart, great vessels, and pulmonary vasculature 
were within normal limits.  There was no evidence of any 
infiltrates or effusions.  There were no bony 
abnormalities.  A progress note indicated chest pain of 
unknown etiology, which was probably musculoskeletal.  The 
veteran's blood pressure was 130/96.  The examiner noted 
"rule out" heart disease.  

The records included a report following a myocardial scan 
performed in April 1981, which revealed very slight 
decreased activity in the left anterior oblique view along 
the inferior posterior wall of the heart.  It was noted 
that in the absence of tomographic cuts of the region, the 
significance of the finding was not known.  Again the 
impression was "probably normal."  

VA outpatient treatment records received in June 1994 
included a medical report dated in December 1992 that 
indicated a history of chest pain since 1981.  The veteran 
reported continued intermittent chest pain with no 
relationship to exertion.  At the time of examination, his 
blood pressure was 116/80.  His chest was symmetric and 
his heart point of maximal impulse was impalpable.  He had 
regular heart rhythm with no murmur or gallop.  The 
examiner diagnosed the veteran with paroxysmal transient 
compete atrioventricular block with syncope, suspected due 
to ischemic heart disease.  The veteran was also diagnosed 
with a history of hypertension, suspected essential.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the supplemental SOCs provided by the RO in February 1992, 
December 1993, August 1995, December 1998, and December 
2001, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  Moreover, the December 2001 SSOC expressly advised 
the veteran that VA would make a reasonable effort to 
obtain any additional evidence which the veteran might 
identify as pertinent to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA). 

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the 
lack of a diagnosis during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In general, RO decisions that are not appealed become 
final.  38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2002).  
The governing regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§  20.200, 20.302.  

The RO denied the veteran's claim of entitlement to 
service connection for a heart condition and hypertension 
in a rating decision dated in April 1985.  The veteran was 
notified of the RO's decision and his appellate rights; he 
did not appeal.  The April 1985 RO rating decision became 
final.  In May 1990 the RO determined that the veteran had 
not submitted new and material evidence to reopen the 
claim of entitlement to service connection for 
hypertension.  The veteran was notified of the RO's 
decision and his appellate rights.  Again, he did not 
appeal, and therefore the May 1990 RO rating decision 
became final.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans, supra.

In addition, the law is clear that "the Board does not 
have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the RO's April 1985 and May 1990 rating decisions, 
the veteran has submitted treatment records from Alamosa 
Community Hospital dated in March and April 1981, while he 
was still in service.  The treatment records indicate 
complaints of chest pain, abnormal EKG findings, and 
elevated blood pressure readings.  Inasmuch as said 
evidence was not a part of the evidence of record at the 
time of the April 1985 and May 1990 RO rating decisions, 
it is new.  38 C.F.R. § 3.156(a).  Furthermore, the Board 
is of the opinion that said evidence does contribute to a 
more complete picture of the circumstances surrounding the 
veteran's current heart and hypertensive conditions, and 
that it therefore is also material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Therefore, and for the reasons stated above, the Board 
concludes that new and material evidence has been 
submitted, and the veteran's claims of entitlement to 
service connection for a heart condition and hypertension 
are hereby reopened.


ORDER

The claim of entitlement to service connection for organic 
heart disease is reopened.  

The claim of entitlement to service connection for 
hypertension is reopened.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

